Citation Nr: 1204534	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  06-37 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial disability rating for furunculosis and folliculitis of the pelvic area and upper posterior thighs, evaluated as 30 percent disabling. 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office that granted service connection for furunculosis and folliculitis of the pelvic area and upper posterior thighs and assigned an initial evaluation of 30 percent.  The Veteran perfected an appeal of this initial rating assigned.

As to the Veteran's TDIU claim, a TDIU is part of an increased disability rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Throughout this claim, the Veteran has alleged that he is unable to maintain employment due to his service-connected skin disability, the rating of which is under appeal at this time.  Because the rating for the skin disability is under appeal, and the TDIU claim is part of the rating claim, the TDIU is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

Throughout the course of this appeal, the Veteran's service connected furunculosis and folliculitis were never shown to cover more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or to require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for furunculosis and folliculitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.   38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, a March 2005 letter advised the Veteran regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The Veteran was advised of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations in April 2007.  Notice concerning his request for a higher rating was issued in August 2007.  The case was readjudicated in November 2011.

In any event, the Veteran is challenging the initial evaluation assigned following the grant of service connection for furunculosis and folliculitis of the pelvic area and upper posterior thighs.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Thus, the duty to notify with regard to the initial rating claim has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, as well as post service VA outpatient treatment records, VA examination reports, and his lay statements and photographs.  Additionally, a review of the record reveals that the remand directives of October 2010 were substantially complied with.  In this regard, current VA treatment records were obtained and a VA examination conducted.  The Veteran was asked to submit information concerning his current treatment in an October 2010 letter.  The Veteran responded by submitting treatment records and photographs, and waived RO consideration of that evidence.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, such as in this case, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In this case, the Veteran's service connection claim was filed in February 2005.  The February 2006 rating decision awarded a 30 percent rating for the skin disorder, effective the date of the claim.  The Veteran contends that his furunculosis and folliculitis of the pelvic area and upper posterior thighs is more disabling than currently evaluated. 

This skin disability is currently evaluated analogous to dermatitis or eczema using 38 C.F.R. § 4.118, Diagnostic Code 7806.  Again, a 30 percent rating is presently assigned, effective February 17, 2005.  This 30 percent rating, according to Diagnostic Code 7806, represents dermatitis or eczema with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  For an increase to a 60 percent rating, the evidence must show that the Veteran's disability more closely approximates dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 

The Veteran was first afforded a VA skin examination in January 2006.  The Veteran at that time reported furuncles that get tender and drain, spoiling clothing with bloody, pustular drainage.  He reported superficial residual scarring, without underlying indurations, breakdown of the skin, or dysfunction.  He also reported widespread itchy rash, which was treated with hydrocortisone cream.  Sensitivity to the sun, described by the examiner as urticaria, was also reported at this time.  The examiner noted that the reports of generalized dry skin and urticaria were not suggested to be related to service, but that the furunculosis and folliculitis was noted in service and continued in a chronic state since.  The furunculosis was reported to involve 0 percent of exposed skin, but 25 percent of total skin.

The Veteran was again examined in September 2006.  At that time, he reported symptoms of pain and pruritus, and confirmed that he was currently using no medication.  Physical examination revealed several 1cm x 1 cm areas across his lower back extending around his abdomen, groin, thighs and buttock region.  Some areas were noted as healed, others active areas of healing with scab formation.  The scarring was again noted as nontender, nonadherent, smooth, stable, and without ulceration.  The examiner reported that 0 percent of exposed skin was involved, but 17 percent of total skin.

The next examination was in April 2007.  At this time, the Veteran largely described the skin condition involving sensitivity to sunlight, but also reported the continuing furunculosis on his buttocks.  Physical examination revealed several scars from the furunculosis, but no active boils.  Photographs of a flare up were brought to the examiner, and are found in the claims folder.  They show, according to the VA examiner, widespread urticarial-type rash on his trunk and extremities.  The examiner, however, also reported that the long-term problem of furunculosis that the Veteran experiences on his buttocks and groin area is a separate problem from the photodermatitis shown on the rest of his body.  The Board again notes that it is only furunculosis that was deemed a service connected condition.  While the Board will not limit its assessment of the claim to only one body part, it will limit the assessment to the specific disability deemed service connected.  The April 2007 VA examiner did not make a finding as to the percentage of the body affected by furunculosis alone.

May 2007 VA outpatient dermatology notes do show treatment, although it is related to an episode following sun exposure.  The chronic folliculitis of his gluteal area and posterior thighs was simply noted in the history.  In an August 2009 note, the Veteran sought treatment for a worsening "fungus."  Follow up physical examination confirmed scattered eruptions over the trunk, some healed, some scarred, but with no secretions or pus.  A two-month treatment course of antibiotics and empirical treatment with fluconazole was proposed.

The most recent VA examination was conducted in October 2010.  At this time, the Veteran reported on his years of treatment as including various oral agents and topical therapy, without good results.  He reported that he was not taking any specific therapy for the condition at the time of examination.  Physical examination in October 2010 revealed circumscribed folliculitis over 5 percent of his head, predominantly around the hairline.  There were no lesions on his neck or back, but similar outbreak over 5 percent of the anterior chest and 10 percent of the anterior abdominal wall leading to the groin area.  The examiner approximated 10 percent of the upper extremities as also involved, and 15 percent of the legs.  The examiner summarized this as 3 percent of exposed area and 9.5 percent of the total area of the skin as involved.  December 2011 outpatient records also confirm the continuation of lesions to the face.

Because the total percentage of affected area decreased from prior examinations, the RO/AMC sought clarification as to the possible reason for this.  The examiner issued an addendum in November 2011, which confirmed that the conditions have decreased in size due to medical treatment and from some involution of the processes.

Throughout the course of this appeal, the Veteran's service connected furunculosis and folliculitis were never shown to cover more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or to require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Thus, the severity of his service-connected skin disorder does not more closely approximate the criteria for a 60 percent evaluation.  Given the above, a rating in excess of 30 percent is not warranted.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his skin disorder. Accordingly, the Board finds that the preponderance of the evidence is against the claim for disability ratings in excess of those already assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has also considered whether the Veteran's skin disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Also, the employability aspect of the Veteran's skin rating claim is discussed in relation to the TDIU claim remanded, below.  Consequently, referral for extra-schedular consideration is not warranted with regard to the underlying skin rating claim. 

The Board acknowledges that the evidence is still being developed for the Veteran's TDIU claim.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disability.  Id. at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular rating adequately contemplates his service-connected skin disability, referral for extraschedular consideration is not warranted.  Thus, remand of this issue is not required.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim for a rating higher than that assigned, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for the service-connected furunculosis and folliculitis is denied. 


REMAND

As explained in the Introduction, the issue of entitlement to a TDIU is part and parcel of the Veteran's rating claim.  In light of the Court's decision in Rice, the Board finds that this aspect of the Veteran's claim for a higher rating for his skin disability must be remanded for further development.  In this regard, the Board observes that the claims folder reveals that the Veteran has reported being unable to maintain work due to his skin disability.  In particular, in his July 2006 notice of disagreement (NOD), he specifically stated, "I have not been able to [maintain] employment because I am constantly having to be out of work at least two to three days per month when my service connected condition flares up."  At his September 2006 VA examination, the Veteran reported again that he is "not currently employed secondary to these rashes as he would get flares with pain and increased itching, had to take some time off, and was subsequently laid off."  The Veteran's representative repeated this contention in the September 2010 informal hearing presentation.  As such, the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the initial rating claim on appeal.  VA has not yet adjudicated a claim for TDIU.  Because entitlement to a TDIU is part of the Veteran's rating claims, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the RO/AMC for proper development and adjudication, including a VA examination and opinion as to his employability.

The Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim, nor has relevant employment information been obtained.  Thus, on remand, the RO/AMC should provide corrective notice and request that the appropriate TDIU form be completed. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information

2.  After the above has been completed to the extent possible, send the claims file to the October 2010 VA examiner, if available.  Following review of the claims file, the examiner should provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected skin disability renders him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  If the original examiner is not available the opinion should be provided by an examiner with similar or greater qualifications.  If a new examination is deemed necessary, one should be provided.

3.  Adjudicate the TDIU aspect of the Veteran's appeal.  If the benefits sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case (SSOC), which includes the relevant laws governing claims for TDIU, and be given a reasonable opportunity to respond.  Thereafter, the issue should be returned to the Board if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


